DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. (US 2019/0025121 A1) [hereinafter Munch] in view of Mantravadi et al. (US Patent # 5,206,499).
As to claims 1, 18, Munch teaches a spectrometer, comprising: an optical assembly comprising a plurality of optical elements arranged to receive light from a light source and direct the light along a light path to a multi-element detector, dispersing light of different wavelengths to different spatial locations on the multi-element detector (11, 15, 17, 23, 30, 39, of Fig.1) , the optical assembly comprising: a collimator (17, Fig.1) arranged in the light path to receive the light from the light source 11, Fig.1), the collimator comprising a mirror having a freeform surface (paragraph 0017) ; a dispersive sub-assembly comprising an echelle grating (31, Fig.1), the dispersive sub-assembly being arranged in the light path to receive light from the collimator.
Munch discloses known terms in the invention,  such as,  Schmidt telescope (paragraph 0016), but is silent to: a Schmidt telescope arranged in the light path to receive light from the dispersive sub- assembly and focus the light to a field, the multi-element detector being arranged at the field.
However, Mantravadi, in the same field of endeavor, teaches that use of a Schmidt telescope (160, 170, 182, Figs. 13-14) having concave spherical mirror and a corrector plate (column 3, lines 12-26).
It would have been obvious to one of ordinary skill in the art to incorporate Schmidt telescope to optical spectrometer in order to correct spherical aberration/compensate for image distortions.
 As to claim 2, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches wherein the freeform surface is shaped to reduce optical aberrations associated with the Schmidt telescope (paragraph 0054).
As to claim 3, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches wherein the freeform surface is shaped according to a parabolic surface modified by one or more non-zero coefficients of orthogonal polynomial functions (paragraphs 0072, 0086, 0086, 0090).
As to claims 4-5, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches wherein the echelle grating (31, Fig.1) is arranged to disperse the light into constituent wavelengths in a first plane and the collimator (17, Fig.1) comprises a second dispersive (21, Fig.1) optical element arranged to disperse the light into constituent wavelengths along a second plane orthogonal to the first plane.
As to claims 6-7, Munch in view of Mantravadi teaches all as applied to claim 5, and in addition Munch teaches wherein the second dispersive optical element is a prism comprising two flat, non-parallel surfaces arranged in the light path (21, Fig.1, note the prism has non-parallel flat surfaces).
As to claims 8-9, Munch in view of Mantravadi teaches all as applied to claim 7, and in addition Munch teaches wherein the second dispersive element is arranged in the light path so that the light makes a first pass through the second dispersive element before incidence on the echelle grating and the light makes a second pass through the second dispersive element after incidence on the echelle grating (21, Fig.1; paragraphs 0075-0076).
As to claims 10-11, 14-16, Munch in view of Mantravadi teaches all as applied to claim 1, except for wherein the Schmidt telescope is an off-axis Schmidt telescope, wherein the Schmidt telescope comprises a spherical mirror and a field lens, wherein the Schmidt telescope comprises a Schmidt corrector arranged in the light path between the dispersive sub-assembly and the mirror of the Schmidt telescope, wherein the Schmidt corrector is a mirror, wherein the Schmidt corrector comprises an aspheric optical surface or a freeform surface. However, Mantravadi teaches off-axis Schmidt telescope (160, 170, 182, Figs. 13-14; 140, Fig.9 or field lens, column 3, lines 12-26, column 15, lines 8-21, for aspheric surface).
It would have been obvious to one of ordinary skill in the art to incorporate said elements to optical spectrometer in order to correct spherical aberration/compensate for image distortions.
As to claims 12-13, Munch in view of Mantravadi teaches all as applied to claim 11, except wherein the field lens comprises an aspheric lens configured to reduce a curvature of an image field of the Schmidt telescope, wherein the field lens is tilted with respect to an optical axis of the Schmidt telescope. However, Examiner takes Official Notice that said limitations is well known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate said element to optical spectrometer in order to correct spherical aberration/compensate for image distortions.
 As to claim 17, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches the aperture (15, Fig.1) arranged in the light path between the light source and the optical assembly.
As to claim 19, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches wherein the light source is an inductively coupled plasma (ICP) system (paragraph 0060).
As to claim 20, Munch in view of Mantravadi teaches all as applied to claim 1, and in addition Munch teaches wherein the optical assembly is arranged for operation across a band of wavelengths in a range from about 160 nm to about 900 nm (paragraph 0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886